• •



      UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS
                                                                                  United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
      Faustina Ortiz,                                §                                         June 05, 2019
                                                     §                                      David J. Bradley, Clerk

                        Plaintiff,                   §
                                                     §
      versus                                         §                    Civil Action H-r7-2or8
                                                     §
      United States Liability Insurance              §
      Group, a al.,                                  §
                                                     §
                        Defendants.                  §


                                            Final Jud.~ment


                 Faus tina Ortiz takes nothing from Lnited States Liability Insurance Group.


                 Signed onjune _5         , 2org, at Houston, Texas.




                                                           -~ynnN1~--
                                                              United States District]udge
